NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1 


                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                 Argued June 9, 2015 
                                 Decided July 1, 2015 
                                             
                                         Before 
 
                           RICHARD A. POSNER, Circuit Judge 
                            
                           MICHAEL S. KANNE, Circuit Judge 
                            
                           DIANE S. SYKES, Circuit Judge 
 
No. 14‐3497 
                                            Appeal from the 
ERIC LEE CAPMAN,                            United States District Court for the 
      Plaintiff‐Appellant,                  Northern District of Indiana, 
                                            Fort Wayne Division. 
      v.                                     
                                            No. 1:13cv286 
CAROLYN W. COLVIN,                           
Acting Commissioner of Social Security,     William C. Lee, 
      Defendant‐Appellee.                   Judge. 
 
 
                                     O R D E R 

       Eric Capman, at age 42, applied for disability benefits and supplemental security 
income after mental and physical impairments left him unable to work. An 
administrative law judge (“ALJ”) denied benefits, finding that Capman retained the 
residual functional capacity (“RFC”) to perform work at all exertional levels but with 
certain limitations. Capman challenges this RFC determination and particularly the 
ALJ’s omission of other limitations that he claims are necessary. The district court 
rejected this argument and we affirm. 

       
No. 14‐3497                                                                        Page 2 
 
                                     I. Background 

       In 1987 Capman enlisted in the Navy, where he was a member of a fighter 
squadron that was deployed aboard an aircraft carrier. During his time in the Navy, he 
was treated for migraine headaches and back pain. He witnessed a terrible fire on the 
U.S.S. Dallas and saw many sailors “burned beyond recognition.” In 1990 he was 
discharged because of a personality disorder.   

       The record of Capman’s medical and psychiatric history over the next two 
decades is spotty. There are references to symptoms of depression and anxiety in 2001 
that temporarily prevented him from working. In 2007 and 2008, he was treated for 
bipolar disorder, depression, and anxiety. He also reported that he experienced back 
pain and frequent, severe headaches, and was a recovering alcoholic.     

       Capman was incarcerated from early 2010 until early 2011 for manufacturing 
methamphetamine. His prison medical records note only hypertension and obesity as 
his then‐current medical conditions. In prison Capman sought medical help for 
nightmares and sleeplessness. He was evaluated for posttraumatic stress disorder and 
anxiety disorder but did not meet the criteria for either diagnosis.   

        After his release from prison, Capman was treated at a Veteran’s Administration 
facility for a host of physical and mental ailments. Doctors diagnosed bipolar disorder, 
posttraumatic stress disorder, personality disorder, and severe depression. He attended 
group therapy sessions for his posttraumatic stress disorder and reported nightmares 
and trouble sleeping. He also reported anxiety attacks when around crowds. Capman 
was also treated for lower back pain, which dated to an injury in the Navy. He got some 
relief from a transcutaneous electrical nerve stimulation unit, which sends electrical 
currents to relieve pain. His doctors also prescribed Tramadol (a painkiller), Sulindac (a 
nonsteroidal anti‐inflammatory drug), and Cyclobenzaprine (for stiffness and spasms). 
In a doctor’s visit in late 2011, his pain was recorded as stable. During a January 2012 
examination, Capman’s doctor noted that he had guarded partial range of motion in his 
lumbar spine. Also in 2012, his doctor diagnosed diabetes and treated him for frequent 
migraines (three or four times a week). He was diagnosed with sinusitis once, for which 
he was given medication. Finally, Capman’s doctors continued to prescribe medication 
for hypertension.   

        In 2011 Capman applied for disability benefits and supplemental security income, 
listing on an initial Disability Report that he was “manic depressant and bipolar 
suicidal” and also noting that he took medicine for high blood pressure and back pain. 
No. 14‐3497                                                                      Page 3 
 
He claimed that his back pain prevented him from standing or walking for any length of 
time and that he could not go out in crowds or be in groups of more than three people 
because he feared having an anxiety attack. He added that he did not do well with 
authority, stress, or changes in his routine. 

        In a consultative mental examination in 2011, two psychologists, Neal Davidson 
and Lezlea Jones, confirmed that Capman suffers from mood disorder, posttraumatic 
stress disorder, borderline personality disorder, alcohol dependence, and cannabis 
abuse in remission. They reported, however, that Capman was “able to understand, 
remember, and carry out instructions” and his attention and concentration were 
adequate. Davidson and Jones concluded that Capman was “somewhat limited” in his 
ability to “perform activities and interact with the public without interference from 
psychologically based symptoms” because of his “irritability and reactive tendencies.”   

       Psychologist Kenneth Lovko also evaluated Capman and completed two forms 
for the agency—the Psychiatric Review Technique form and the Mental Residual 
Functional Capacity Assessment (“RFC Assessment”). On the first form, Lovko checked 
boxes to record that Capman’s mood disorder, posttraumatic stress disorder, borderline 
personality disorder, and alcohol dependence did not equal a listed impairment. In 
Section I of the RFC Assessment— effectively a worksheet on which a medical 
consultant sets forth summary conclusions— Lovko noted that Capman was moderately 
limited in six categories: understanding and memory (one category); sustained 
concentration and persistence (three categories); and social interaction (two categories). 
In Section III of the RFC Assessment, Lovko concluded that Capman’s allegations of his 
symptoms were credible but his claims about their severity were not. Lovko explained 
that Capman’s symptoms could “present some impediment to work situations with 
large numbers of people,” but that “it does seem that [Capman] could deal with 
environments that have fewer persons in them, and where stress is limited.” In Lovko’s 
opinion Capman could carry out unskilled tasks, relate to others on a superficial basis, 
“attend to task[s] for sufficient periods of time,” and manage the stress of unskilled 
work.   

       At his hearing before the ALJ, Capman testified about his mental and physical 
impairments, reiterating that he could not work because of anxiety attacks that occur 
when he is around too many people. He also claimed that his back pain prevented him 
from sitting or standing for long periods and that although he could walk a mile, he had 
not done so for two years. He testified that he took aspirin for his migraines instead of 
his prescribed medication because he did not like the side effects of the prescription 
No. 14‐3497                                                                    Page 4 
 
drug. He added that he experienced migraines twice a month and they lasted four to five 
hours.   

      Finally, Capman testified that he last worked at a hotel in 2009, when he was fired 
because he would “snap” when he was around too many people. Prior jobs—all short 
term—included stints as a collection clerk, a front‐desk clerk, and a telemarketer. 

        A vocational expert (“VE”) testified and responded to hypothetical questions 
from the ALJ about future work opportunities for an individual of Capman’s age, 
education, work experience, and limitations. The ALJ first hypothesized an individual 
who could not do complex or detailed tasks but could perform simple, routine tasks that 
did not require working with the public or in close proximity or cooperation with others. 
The expert responded that a person with these limitations could not perform Capman’s 
past work but could perform jobs at the medium exertional level—such as “stores 
laborer” or “hand packager”—as well as jobs at the light exertional level—such as 
“inspector and hand packager” or “folder of laundry products.” When asked if an 
individual with limitations consistent with Capman’s testimony could perform 
Capman’s past work or other jobs, the VE responded that he could not. The VE 
explained that competitive employment would not allow a worker to be so “off task”— 
in the sense that he could not interact with others or sit or stand for long periods of time.   

       The ALJ applied the required five‐step analysis, see 20 CFR §§ 404.1520(a)(4), 
416.920(a)(4), and determined that Capman had not engaged in substantial gainful 
activity since the onset date (step one); that Capman’s mood disorder, posttraumatic 
stress disorder, borderline personality disorder, and history of polysubstance abuse 
were severe impairments, but that his back pain and headaches were not (step two); that 
none of these impairments equaled a listed impairment (step three); that Capman could 
not perform his past work but had the residual functional capacity to perform a full 
range of work at all exertional levels provided he was limited to simple, routine tasks 
that did not require working with the public or in close proximity or cooperation with 
others (step four); and that given his age, education, work experience, and residual 
functional capacity, Capman could work as a stores laborer or hand packager (step five).   

        The Appeals Council denied Capman’s request for review, precipitating this suit 
in district court. The district judge concluded that substantial evidence supports the 
ALJ’s decision, and Capman now appeals. 

        

                                                
No. 14‐3497                                                                            Page 5 
 
                                      II. Discussion 

A. Concentration, Persistence, and Pace   

       Capman first argues that the ALJ’s RFC findings do not adequately reflect his 
limitations in concentration, persistence, and pace—limitations that Dr. Lovko classified 
as “moderate” in a checklist in Section I of his RFC Assessment. The Commissioner 
responds that Section I of the form is merely a worksheet while Section III is the 
psychologist’s bottom‐line assessment, so the ALJ can reasonably rely on Section III. 
See Smith v. Comm’r Soc. Sec., 631 F.3d 632, 636–37 (3d Cir. 2010).   

      The agency’s Program Operations Manual System (“POMS”) identifies the 
purpose of Section I of the RFC Assessment and instructs medical consultants to record 
and explain their conclusions in narrative format in Section III of the form: 

      The purpose of section I … is chiefly to have a worksheet to ensure that the 
      psychiatrist or psychologist has considered each of these pertinent mental 
      activities and the claimant’s or beneficiary’s degree of limitation … . It is the 
      narrative written by the psychiatrist or psychologist in section III … that 
      adjudicators are to use as the assessment of RFC. 

POMS DI 25020.010(B)(1), available at https://secure.ssa.gov/apps10/poms.nsf/lnx/ 
0425020010 (emphasis added and bold omitted); see Johansen v. Barnhart, 314 F.3d 283, 
289 (7th Cir. 2002) (accepting an ALJ’s RFC assessment based on a psychologist’s 
evaluation that “went further” and “translated” Section I observations into a mental RFC 
finding in Section III). Although an ALJ should not ignore limitations recorded in 
Section I, the POMS directs that “[t]he degree and extent of the capacity or limitation 
must be described in narrative format in Section III.” See POMS DI 24510.063(B)(2), 
available at https://secure.ssa.gov/apps10/poms.nsf/lnx/0424510063 (emphasis added and 
bold omitted). So the ALJ may reasonably rely on the examiner’s narrative in Section III, 
at least where it is not inconsistent with the findings in the Section I worksheet. 

        Lovko’s notations in Section I and Section III are not inconsistent. The examiner 
explained in narrative form in Section III that Capman could adequately manage the 
stress of unskilled tasks. That Capman is moderately limited in his ability to complete a 
day or week of work without interruption, as noted in Section I of the form, does not 
mean that he could not function satisfactorily. A moderate limitation is not a complete 
impairment. See Roberson v. Astrue, 481 F.3d 1020, 1024 (8th Cir. 2007).   
No. 14‐3497                                                                         Page 6 
 
        Moreover, the ALJ’s RFC findings accurately reflected Lovko’s assessment by 
restricting Capman to simple, routine tasks and limited interactions with others. Both 
the medical evidence and Capman’s testimony support the finding that any limitations 
in concentration, persistence, and pace stem from Capman’s anxiety attacks, which occur 
when he is around other people. Therefore, the limitations incorporated into the ALJ’s 
RFC findings adequately addressed Capman’s deficiencies in concentration, persistence, 
and pace. See O’Connor‐Spinner v. Astrue, 627 F.3d 614, 619 (7th Cir. 2010) (“We also have 
let stand an ALJʹs hypothetical omitting the terms ‘concentration, persistence and pace’ 
when it was manifest that the ALJʹs alternative phrasing specifically excluded those 
tasks that someone with the claimantʹs limitations would be unable to perform.”); 
Simila v. Astrue, 573 F.3d 503, 521–22 (7th Cir. 2009).   

        

B. Difficulty Accepting Instructions and Responding to Supervisors   

        Capman next argues that the ALJ failed to include a limitation reflecting his 
difficulty in accepting instructions and responding appropriately to criticism from 
supervisors—a limitation that Lovko had also marked as moderate on Section I of his 
RFC Assessment. To the contrary, we’re satisfied that the ALJ adequately addressed this 
limitation. Lovko specifically concluded in his Section III analysis that Capman could 
relate to coworkers and supervisors on at least a superficial basis. And the ALJ 
accommodated the need for superficial interactions with supervisors in the RFC by 
limiting Capman to work that does not involve “close proximity or cooperation with 
others.”   

 

C. Back Pain 

        Capman further argues that the ALJ erred by not including in the RFC an 
exertional limit to light‐level work to account for his back pain. But the ALJ rejected 
Capman’s testimony concerning his back pain as not credible, a determination that was 
not patently wrong. True, the ALJ used disfavored boilerplate at step four of his analysis, 
saying that “the claimant’s statements concerning the intensity, persistence and limiting 
effects of these symptoms are not credible to the extent they are inconsistent with the 
above residual functional capacity assessment.” See Murphy v. Colvin, 759 F.3d 811, 816 
(7th Cir. 2014); Bjornson v. Astrue, 671 F.3d 640, 644–45 (7th Cir. 2012). But the ALJ made a 
more detailed credibility finding at step two when he determined that Capman’s back 
pain did not qualify as a severe impairment, citing unexplained gaps in Capman’s 
No. 14‐3497                                                                         Page 7 
 
medical treatment during the relevant period. See 20 C.F.R. § 404.1529(c)(3)(v); SSR 96–
7p; Roddy v. Astrue, 705 F.3d 631, 638 (7th Cir. 2013); Simila, 573 F.3d at 519.   

       The ALJ also determined at step two that there was no objective medical evidence 
corroborating the limitations Capman claimed. An ALJ cannot disregard subjective 
complaints about pain based solely on the absence of objective medical evidence. 
See Carradine v. Barnhart, 360 F.3d 751, 753 (7th Cir. 2004). But an ALJ may take the lack of 
medical evidence into account, as the ALJ did here. See Schmidt v. Barnhart, 395 F.3d 737, 
746–47 (7th Cir. 2005). And an ALJ’s decision should not be overturned simply because 
the relevant analysis is set forth at a different step of the process. See Curvin v. Colvin, 778 
F.3d 645, 650 (7th Cir. 2015); see also Moore v. Colvin, 743 F.3d 1118, 1122 (7th Cir. 2014) 
(noting that use of boilerplate does not automatically discredit an ALJ’s credibility 
determination). 

 

D. Migraines 

       Capman next argues that the ALJ should have included a limitation for the effects 
of his migraines on his ability to work. He claimed that he had migraines twice a month, 
whereas the VE testified that a single‐day’s absence would be acceptable to an employer. 
Capman misunderstands the VE’s testimony, which was that one absence per month 
beyond allotted sick time would be unacceptable. Moreover, Capman submitted no 
evidence that his headaches had worsened or impaired his ability to work during the 
relevant time period. See Pepper v. Colvin, 712 F.3d 351, 364 (7th Cir. 2013); Schmidt, 
395 F.3d at 746. Indeed, the evidence actually suggested that his migraines had 
improved. 

 

E. Diabetes, Hypertension, Hypertriglyceridemia, and Sinusitis 

       Capman also argues that the ALJ failed to account for his diabetes, hypertension, 
hypertriglyceridemia, and sinusitis. While an ALJ must consider all the claimant’s 
ailments in combination and may not ignore lines of evidence, see 20 C.F.R. 
§ 404.1545(a)(2); Thomas v. Colvin, 745 F.3d 802, 807 (7th Cir. 2014); Villano v. Astrue, 
556 F.3d 558, 563 (7th Cir. 2009), Capman submitted no evidence to show how these 
particular ailments affected his ability to work. He now argues that his diabetes and 
related issues cause him to nap during the day, but he testified at the hearing that his 
naps were caused by boredom or prescription medication for other conditions. And he   
No. 14‐3497                                                                         Page 8 
 
offered no evidence about any limitations attributable to sinusitis, which he suffered 
from only once. 

 

F. Obesity 

        Finally, Capman summarily argues that the ALJ erred by not acknowledging his 
obesity and its effect on his other medical conditions. True, an ALJ must consider the 
effect of a claimant’s obesity when combined with other impairments. See SSR 02‐1p; 
Goins v. Colvin, 764 F.3d 677, 681 (7th Cir. 2014); Sienkiewicz v. Barnhart, 409 F.3d 798, 803 
(7th Cir. 2005). But Capman never submitted any evidence explaining how his obesity 
affected his ability to work or aggravated his other conditions.   

                                                                                 AFFIRMED.